           Case 3:19-cr-00541-FAB Document 8 Filed 09/16/19 Page 1 of 1
 ..L'(§^^*^/^\
                                                           UNITED STATES DISTRICT COURT
                                                             MIDDLE DISTRICT OF FLORIDA
                                                                                     www.flmd.uscourts.gov




 "^f^                                                                          MEMORANDUM

UNITED STATES OF AMERICA

vs.                                                                        CASENO:6:19-mj-1635

AHSHA NATEEF TRIBBLE




DATE:           September 12, 2019


                Your Case No.:            19-541


TO:             United States District Court
                District of Puerto Rico
                150 Carlos Chandon Ave.
                San Juan, PR 00018


FROM:           Kim Anderson, Courtroom Deputy for
                Gregory J. Kelly, United States Magistrate Judge
                U.S. Courthouse
                401 West Central Boulevard
                Orlando, Florida 32801


SUBJECT: Rule 5(c) Proceedings

        The above styled case originated in your district. Enclosed please find original documents
regarding proceedings held in the Middle District of Florida in Orlando, Florida wherein the following
action was taken:


INITIAL APPEARANCE: September 10, 2019

RELEASE/DETENTION: Conditions of Release were set and the Defendant was released on bond.


SCHEDULED HEARING: Upon notice by the charging district.


CHARGING DOCUMENT: Indictment

Enclosures- all original documents including defendant's passport.
